Citation Nr: 1426670	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2014, the Veteran's representative indicated that additional evidence had been associated with the Veteran's claims file, to include April 2012 and May 2014 statements from the Veteran and a May 2014 medical letter.  The Veteran's representative waived RO consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's PTSD is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent April 2012 VA PTSD examination report noted the Veteran left his position due, in part to stressful situations at work, but also noted the Veteran's transition to retirement was also difficult.  The April 2012 VA examination report further noted the Veteran's PTSD condition and symptoms had worsened since he retired, which the Board finds is indicative of a negative trend.  In a May 2014 statement, the Veteran indicated that since he retired, in the last three plus years, he has experienced additional problems, including feeling guilt over not bringing in his share of the earnings to his household.  A May 2012 VA treatment record reported the Veteran experienced little interest or pleasure in doing things nearly every day and felt down, depressed or hopeless nearly every day.  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The record reveals the Veteran has sought private psychiatric treatment.  Specifically, both a May 2014 statement from the Veteran and an April 2014 informal hearing presentation indicated psychiatric treatment from Dr. K. in Patterson, New Jersey.  An attempt must be made to obtain psychiatric treatment records from Dr. K.  

Also, updated VA treatment records should be obtained and associated with the claims file.  VA treatment records, including from the Hackensack Outpatient Clinic, from March 2011 to October 2012 have been associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA New Jersey Health Care System, to include the Hackensack Outpatient Clinic, and any associated outpatient clinics, from October 2012 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

The Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Specifically, in a May 2014 statement, the Veteran reported he retired due to an altercation at work that created significant anxiety.  This was reiterated in a May 2014 medical letter from Dr. H. V. who compared the Veteran's described incident of emotional confrontation in his employment to day to day combat.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  

The Veteran has not been provided a VCAA notice letter for his TDIU claim. Additionally, the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable.  Such an opinion would be useful in adjudication of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," for completion.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's VA treatment records, from the VA New Jersey Health Care System, to include the Hackensack Outpatient Clinic, and any associated outpatient clinics, from October 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Send a letter to the Veteran to obtain the necessary authorization to obtain psychiatric treatment records from Dr. Kat in Patterson, New Jersey.  After the necessary authorization has been received, contact Dr. Kat and request all records of psychiatric treatment of the Veteran from December 2009.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD, without regard to any non service-connected psychiatric disorders that may be diagnosed.  If the service-connected PTSD manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided. 

5.  Thereafter, schedule the Veteran for a VA examination and request that, following clinical evaluation of the Veteran, the examiner provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue entitlement to a higher initial evaluation for PTSD, and then adjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



